Citation Nr: 1812918	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  14-43 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether there was clear and unmistakable error in a February 2012 rating decision that continued a disability rating of 20 percent for diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran requested a videoconference Board hearing before a Veterans Law Judge, which was scheduled in February 2018.  However, in December 2017, the Veteran submitted a written request to withdraw his request for a hearing.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).


FINDING OF FACT

In December 2017 and January 2018 written statements, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wished to withdraw the issue of whether there was clear and unmistakable error in a February 2012 rating decision that continued a disability rating of 20 percent for diabetes mellitus, Type II.


CONCLUSION OF LAW

The criteria for the withdrawal of the issue of whether there was clear and unmistakable error in a February 2012 rating decision that continued a disability rating of 20 percent for diabetes mellitus, Type II, have been met.  38 U.S.C. 
§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran perfected an appeal as to the issue of whether there was clear and unmistakable error in a February 2012 rating decision that continued a disability rating of 20 percent for diabetes mellitus, Type II, in his November 2014 substantive appeal.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the claimant or the claimant's authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b)(1).

In December 2017 and January 2018 written statements, prior to the promulgation of a decision in this case, the Veteran expressly requested withdrawal of the issue of whether there was clear and unmistakable error in a February 2012 rating decision that continued a disability rating of 20 percent for diabetes mellitus, Type II.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  As the Board consequently does not have jurisdiction to review the appeal with respect to that issue, it is dismissed.


ORDER

The appeal as to the issue of whether there was clear and unmistakable error in a February 2012 rating decision that continued a disability rating of 20 percent for diabetes mellitus, Type II, is dismissed.



____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


